Citation Nr: 0618288	
Decision Date: 06/21/06    Archive Date: 06/27/06

DOCKET NO.  03-26 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESSES AT HEARING ON APPEAL

Appellant and son



ATTORNEY FOR THE BOARD

Saramae M. Kreitlow, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1943 to 
November 1945.  The veteran died on May [redacted], 2001.  The 
appellant is his widow.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey.

In Blount v. West, 11 Vet. App. 34, 36 (1998) (per curium), 
the United States Court of Appeals for Veteran's Claims held 
that, pursuant to 38 U.S.C.A. § 5101(b)(1), a claim by a 
surviving spouse for service connection for the cause of the 
veteran's death encompassed a claim for Disability and 
Indemnity Compensation benefits under 38 U.S.C.A. § 1318.  
The RO informed the appellant in November 2001 that her claim 
for entitlement to DIC benefits under 38 U.S.C.A. § 1318 was 
deferred.  As it does not appear that the RO has addressed 
this matter yet, it is again referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  The veteran died on May [redacted], 2001.  The immediate cause of 
death was cardiopulmonary arrest due to renal failure due to 
respiratory failure.

2.  At the time of his death, the veteran was service-
connected for post traumatic stress disorder (30 percent), 
cold injury residuals (trench feet) bilaterally (each foot 30 
percent), degenerative joint disease of the lumbosacral spine 
(20 percent), scar residual from shrapnel wound on right side 
of abdomen (10 percent), tinnitus (10 percent), scar 
residuals from shrapnel wounds on the left upper arm, right 
hip, and right calf (each noncompensatory), and bilateral 
sensorineural hearing loss (noncompensable).  The veteran had 
also been granted a total disability rating due to individual 
unemployability effective April 26, 1999.

3.  A cardiac disability, including hypertension, was not 
shown in service or for many years after service, and the 
veteran was not service connected for a cardiac disability.  

4.  None of the veteran's service-connected disabilities, 
especially his post traumatic stress disorder and cold injury 
residuals of the feet, directly caused the veteran's death, 
contributed substantially or materially to his death, 
combined to cause his death, or aided or lended assistance to 
the production of his death.



CONCLUSION OF LAW

The criteria for service connection for the cause of the 
veteran's death have not been met.  38 U.S.C.A. §§ 1110, 
1112, 1310, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.312 (2005).








REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance Requirements

The Board must first address VA's notice and duty to assist 
requirements.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information and evidence (medical or lay) that is necessary 
to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 
& Supp. 2005); 38 C.F.R. § 3.159(b) (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in his or her possession that pertains to the claim.  
38 C.F.R. § 3.159(b)(1) (2004); see also Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  Id.

In the present case, notice was initially provided to the 
appellant in August 2001, prior to the initial AOJ decision.  
Subsequent notice was sent to the appellant in July 2004.  
Furthermore, the appellant appeared at a hearing before the 
undersigned Acting Veterans Law Judge in July 2004, at which 
she testified that she had discussed VA's duty to notify with 
her representative and waived her rights with respect to such 
notice or any defects in such notice previously provided to 
her by VA.

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-
1506, which placed an additional duty upon the VA.  Under 
Dingess/Hartman v. Nicholson, VA must also provide notice on 
claims for service connection that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  The appellant was provided 
notice of the type of information and evidence needed to 
substantiate her claim, but she was not provided with notice 
of the type of evidence necessary to establish a disability 
rating or effective date in the case of any award.  Despite 
the inadequate notice provided on those elements, the Board 
finds no prejudice to the appellant in proceeding with the 
issuance of a decision as the Board has concluded that the 
preponderance of the evidence is against the claim.  Any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  

The appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of her claim.  
Thus, VA has satisfied its "duty to notify" the appellant.

With respect to the VA's duty to assist, the RO attempted to 
obtain all medical records identified by the appellant.  The 
appellant submitted the Discharge Summary from the terminal 
hospital records from May 2001.  She has also submitted 
various statements from some of the veteran's treating 
physicians.  To the extent the record shows the existence of 
other medical records, the appellant has been asked to 
complete releases for all private medical providers, but she 
has not done so.  The appellant was notified in the rating 
decision, Statement of the Case and Supplemental Statements 
of the Case of what evidence the RO had obtained and 
considered in rendering its decisions.  She has not 
identified any additional evidence.  VA is only required to 
make reasonable efforts to obtain relevant records that the 
appellant has adequately identified to VA.  38 U.S.C.A. 
§ 5103A(b)(1) (West 2002).   VA, therefore, has made every 
reasonable effort to obtain all records relevant to the 
appellant's claim.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  Since the veteran 
is deceased, an examination is not obtainable.  A medical 
opinion was obtained, however, from the Chief of the 
Cardiology Division of the East Orange Veterans 
Administration Medical Center (VAMC).  There are two reports 
from this doctor dated in July 2004 and January 2006.
 
VA has satisfied its duties to inform and assist the 
appellant at every stage of this case.  Additional efforts to 
assist or notify her would serve no useful purpose.  
Therefore, she will not be prejudiced as a result of the 
Board proceeding to the merits of her claim.  

II.  Analysis

Service connection may be established for the cause of a 
veteran's death when a service-connected disability "was 
either the principal or a contributory cause of death."  
38 C.F.R. § 3.312(a) (2005); see 38 U.S.C.A. § 1310 (West 
2002 & Supp. 2005); see also 38 U.S.C.A. §§ 1110 and 1112 
(West 2002 & Supp. 2005) (setting forth criteria for 
establishing service connection).  A service-connected 
disability is the principal cause of death when that 
disability, "singly or jointly with some other condition, 
was the immediate or underlying cause of death or was 
etiologically related thereto."  38 C.F.R. § 3.312(b) 
(2005).  A contributory cause of death must be causally 
connected to the death and must have "contributed 
substantially or materially" to death, "combined to cause 
death," or "aided or lent assistance to the production of 
death."  38 C.F.R. § 3.312(c)(1) (2005).  See generally 
Harvey v. Brown, 6 Vet. App. 390, 393 (1994).  

Therefore, service connection for the cause of a veteran's 
death may be demonstrated by showing that the veteran's death 
was caused by a disability for which service connection had 
been established at the time of death or for which service 
connection should have been established.  Service connection 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2005).  In order to prevail on the issue of 
service connection there must be medical evidence of a 
current disability; medical evidence or, in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).  
The determination as to whether these Hickson requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 
3.303(a) (2005).

The veteran died on May [redacted], 2001.  At the time of his death, 
the veteran had compensable service-connected disabilities 
consisting of cold injury residuals (trench feet) of both 
lower extremities that were evaluated as 30 percent disabling 
for each foot, post traumatic stress disorder (PTSD) 
evaluated as 30 percent disabling, arthritis of the 
lumbosacral spine evaluated as 20 percent disabling, tinnitus 
evaluated as 10 percent disabling, and scar residual from 
shrapnel wound on the right side of the abdomen evaluated as 
10 percent disabling.  The veteran also had noncompensable 
service-connected disabilities of shrapnel wound scar 
residuals of the left upper arm, right hip and right calf, 
and bilateral sensorineural hearing loss.  He had been 
awarded a total disability rating due to individual 
unemployability effective April 26, 1999.  

The death certificate lists the cause of death as 
cardiopulmonary arrest due to renal failure due to 
respiratory failure.  Terminal hospital records, which 
consist of the Discharge Summary only, show that the veteran 
entered the hospital on April 23, 2001 for mitral valve 
surgery due to severe mitral regurgitation.  He was found to 
have flail mitral anterior and posterior leaflets for which 
mitral valve replacement surgery was carried out on April 23, 
2001.  During surgery, he was found to have flail posterior 
leaflet, prolapsing anterior leaflet with myxomatous changes 
of the mitral valve, large left atrium, and pulmonary 
hypertension.  Immediately postoperatively, he was noted to 
have hypotension and was treated with inotropic agents and 
fluid management.  During this hypotensive episode, an 
echocardiograghic study was carried out to see if there was a 
problem with the prosthetic valve, but no such problem was 
encountered and the cardiac contractility was good.  When his 
blood pressure had stabilized, he was extubated and 
transferred to a medical floor for further recovery.  On the 
cardiovascular floor, however, the veteran continued to have 
shortness of breath and was noted to have pleural effusion 
which required thoracocentesis and a large pericardial 
effusion which required pericardial window.  Despite these 
treatments, the veteran continued to experience difficulties.  
He had extensive drainage through the wound, chest discomfort 
with some pain and trouble breathing.  Because he could not 
breathe, he required endotracheal intubation and he was put 
on a respirator. He was then transferred to the coronary care 
unit, where he was noted to have further complications 
including high white count and renal insufficiency.  In the 
coronary care unit, the veteran's condition continued to 
deteriorate.  His kidney function rapidly declined and his 
breathing pattern remained labored requiring continuous 
respiratory support.  In spite of all the measures, the 
veteran remained poorly responsive and developed 
cardiopulmonary arrest.  He was pronounced dead at 5:20 p.m. 
on May [redacted], 2001.  The Discharge Summary shows the final 
diagnoses to be cardiopulmonary arrest, severe mitral 
regurgitation, congestive heart failure, acute renal failure, 
sepsis, pericardial and pleural effusion, atrial fibrillation 
and history of bleeding diathesis.  

Based on two theories of entitlement, the appellant contends 
that the cause of the veteran's death is entitled to service 
connection.  The first theory is that the veteran's service-
connected PTSD caused stress, and from that stress the 
veteran developed hypertension that significantly contributed 
to his cardiac problems, which caused his death.  The second 
theory is that the veteran's service-connected cold injury 
residuals of the lower extremities compromised his 
circulatory system putting stress on his cardiovascular 
system, and thus these service-connected disabilities 
significantly contributed to the cause of the veteran's 
death.  The Board finds neither of these theories persuasive.

In support of her claim, the appellant submitted her 
testimony, her son's testimony, the terminal hospital 
discharge summary, statements from the veteran's private 
treating physicians, and an article on a study regarding 
depression as a cardiac risk factor.  The file also contains 
the following evidence received prior to the veteran's death: 
VA treatment records from January 1996 through January 2000; 
private treatment records from December 1995 through June 
1999; and VA examination reports from July 1997, November 
1998 and August 1999.  In addition to this evidence, an 
opinion was obtained from the chief of the Cardiology 
Division of the East Orange VAMC.  

With regard to the appellant's first argument that stress 
caused by the veteran's PTSD contributed to his death, there 
is no competent medical evidence that the veteran's PTSD had 
anything more than a casual connection to the cause of the 
veteran's death.  In support of her claim, the appellant 
submitted a letter from the veteran's perioperative doctor 
dated in November 2001.  In his letter the doctor states that 
the veteran's mitral regurgitation was "chronic in nature 
and could have been as a result of variety of causes 
including myxomatous changes and long standing stress, to 
name a few.  His circulatory status had been compromised and 
could have started years before he saw me.  Again that also 
could have been as a result of various types of stress, 
mitral regurgitation and myocardial dysfunction."  

The doctor's opinion is not persuasive as to what may have 
caused the veteran's death for several reasons.  First, it is 
unclear as to whether this doctor was able to review the 
veteran's entire medical history prior to his November 2001 
letter, including the medical records in the claims file.  
The Board is not bound to accept an opinion based on history 
provided by the appellant and on unsupported clinical 
evidence.  See Black v. Brown, 5 Vet. App. 177, 180 (1993).  
In addition, the opinion was not phrased in definitive terms 
that the veteran's PTSD significantly contributed to his 
death.  Rather, he merely indicates that the veteran's mitral 
regurgitation "could have been" a result of a "variety of 
causes" including long standing stress and myxomatous 
changes "to name a few," and that stress "could have" 
resulted in a compromised circulatory status.  By using the 
terms "could have," "variety," and "to name a few," this 
doctor's opinion is simply too speculative in order to 
provide the necessary degree of certainty required for 
medical nexus evidence.  See Bloom v. West, 12 Vet. App. 185, 
187 (1999).  

Moreover, the medical evidence shows that the veteran had 
only a mild case of PTSD as evidenced by his 30 percent 
rating.  In the cardiology treatment records available in the 
claims file, there is no indication from his doctor's notes 
that he had stress related to his PTSD that was compromising 
his cardiac condition.  Furthermore at a VA examination in 
June 1999 when the veteran was diagnosed to have PTSD, the 
examiner noted that the veteran's PTSD symptoms appeared to 
cause only mild problems with excessive avoidance of tension 
with others, intermittent anxiety and intermittent insomnia.  
His Global Assessment Functioning was scored at 70, which is 
consistent with some mild symptoms or some difficulty in 
social, occupational, or school function but generally 
functioning pretty well and having some meaningful 
interpersonal relations.  Thus, the medical evidence fails to 
establish a connection between the veteran's PTSD and the 
cause of his death.

In support of her claim, the appellant submitted an article 
dated in June 2003 entitled "Depression - A Cardiac Risk 
Factor in Search of a Treatment."  This journal article 
discusses a study that was done regarding treatment of 
depression in post-myocardial infarction (post-MI) patients.  
The study sought to show that treatment of post-MI depression 
would substantially decrease the risk of a recurrence in 
post-MI patients.  The premise of this article is not 
comparable to the facts in this case as the veteran here 
never had an MI.  Further, the article indicates that this 
study failed to prove its premise, one of which was a link 
between depression and MI recurrence.  Finally, the writer 
acknowledged that it remains unclear if depression is 
causally connected to the processes leading to cardiac 
events.  Thus, the article is not of assistance to the 
appellant in establishing her claim.

As part of her argument, the appellant contends that stress 
caused by the veteran's PTSD manifested itself as 
hypertension which contributed to the veteran's cardiac 
condition.  The medical evidence, however, does not support 
her contention.  First there is no medical evidence that the 
veteran's hypertension is related to the veteran's PTSD.  
Second, the treatment records available prior to the 
veteran's death show that his hypertension was well 
controlled by the use of medication.  Finally, the VA's Chief 
of Cardiology from the East Orange VAMC opined that the 
veteran's hypertension had no connection with the myxomatous 
mitral valve insufficiency for which he underwent surgery.  

With regard to the appellant's second argument that the 
veteran's cold injury residuals significantly contributed to 
the cause of his death, the Board finds that the 
preponderance of the evidence does not support this argument 
either.  The veteran's private treating physician submitted 
several letters on behalf of the appellant's claim.  The 
first letter dated in September 2001 does not actually 
provide an opinion connecting the veteran's service-connected 
cold injury residuals with the cause of his death, although 
he does mention the injury.  He does, however, mention that 
the veteran had had hepatitis C for many years which made him 
an extremely high risk patient for the type of surgery he 
underwent.  The doctor goes on to say that, although the 
surgery was done successfully, the veteran's condition 
rapidly deteriorated, mainly due to poor heart function.  

In his second letter dated in August 2003, this doctor 
indicates that he had a long discussion with the appellant, 
who informed him that there was some question about his 
previous letter.  He stated that that he wanted to also draw 
VA's attention to the fact that this veteran had a long 
standing hypertensive cardiovascular disease as well as 
atrial fibrillation, and he was at risk of stroke for which 
he was on Coumadin therapy for control.  In his third letter 
dated in November 2003, the doctor does not really provide 
any new information.

In his final letter dated in January 2004, the doctor states 
that the veteran's heart condition is definitely related to 
his peripheral vascular disease and that the war injury that 
he suffered from definitely is the cause for his peripheral 
vascular disease and compromised circulation.  The doctor 
goes on to state that, as a result, this put extra burden on 
his diseased heart and certainly, it is a cause, if it is not 
the main cause, of his failing heart to continue to 
deteriorate.

Although the veteran's treating doctor stated in his January 
2004 letter that the veteran had peripheral vascular disease 
as a result of his service-connected cold injury residuals, 
neither his records nor VA's treatment records prior to the 
veteran's death show a diagnosis of peripheral vascular 
disease.  The veteran also underwent various VA examinations 
in 1997 and 1998, but none of those examiners diagnosed the 
veteran to have peripheral vascular disease.  Thus, the 
private treating doctor's diagnosis of peripheral vascular 
disease in his January 2004 letter is not supported by 
clinical records, including his own.  The Board is not bound 
to accept an opinion based on unsupported clinical evidence 
and finds that the January 2004 opinion of the veteran's 
treating doctor is of limited probative value.  See Black v. 
Brown, 5 Vet. App. 177, 180 (1993). 

As for the remaining letters, the Board finds that they at 
most show only a casual connection between the veteran's 
service-connected cold injury residuals in his lower 
extremities and the cause of the veteran's death.  Although 
the service-connected cold injury residuals may have had some 
impact on the veteran's cardiovascular system, the evidence 
fails to show that that impact was of such significance that 
it contributed substantially or materially to the veteran's 
death, combined to cause the veteran's death, or aided or 
lent assistance to the production of death.  To establish 
that the veteran's service-connected cold injury residuals 
were a contributory cause of death, it is not sufficient to 
merely show that the disability only casually shared in the 
production of death, but the evidence must show a causal 
connection between the service-connected disability and the 
cause of death.  38 C.F.R. § 3.312(c)(1) (2005).  

The VA Chief of Cardiology of the East Orange VAMC examined 
the veteran's claims file with all the medical evidence 
enclosed and concluded that the veteran was treated in 
accordance with good evidence based therapy for his various 
cardiac conditions.  The VA cardiologist stated that, within 
the degree of medical certainty needed to make an evaluation, 
there is absolutely no connection between the hypertension 
suffered by the veteran, his atrial fibrillation, the 
myxomatous mitral valve that became insufficient, and a delay 
in making such a diagnosis as the cause of his problem.  
Rather, the problems suffered by the veteran are found in the 
general population of individuals his age without ever having 
served in the Armed Forces.  Exposure to war is not a 
requisite for their development.  The residual effects of his 
combat experiences did not in any way contribute to his 
illness or his death.  Furthermore, neither the veteran's 
trench foot nor his post-traumatic stress disorder affected 
any organ involved in his illness and his death.  The VA 
cardiologist concluded that there was no connection between 
the veteran's service-connected disabilities (cold injury 
residuals and PTSD) and the cause of the veteran's death.  

The Board finds the VA cardiologist's opinion more probative 
than the two private physician's opinions because it was 
based upon a review of the entire recorded history of the 
veteran.  Furthermore, the opinion is based on sound medical 
principles and the doctor indicates that he is familiar with 
all the literature regarding the relationship between stress 
of various causes and the development of cardiovascular 
disease.  Finally, the VA doctor's opinion is stated in 
unequivocal terms which clearly express his opinion that the 
veteran's service-connected disabilities did not contribute 
to the cause of the veteran's death.  

Finally the Board finds it significant that the veteran was 
an extremely high risk patient for the mitral valve surgery 
as indicated in the September 2001 letter of his private 
treating physician.  This was not, however, due to any 
service-connected disability, but was due to nonservice-
connected hepatitis C.  This physician even stated that it 
was difficult to find an appropriate place willing to do the 
surgery because the veteran was such an extremely high risk 
patient.  

The Board has also considered whether direct service 
connection for a heart condition is warranted, but does not 
find any mention of a cardiovascular condition in service.  
Furthermore, he was not diagnosed to have any cardiovascular 
condition until many years after service.  Thus direct 
service connection is not warranted.

For the foregoing reasons, the Board finds that service 
connection for the cause of the veteran's death is not 
warranted, and the appellant's appeal must be denied.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.







____________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


